NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARGARET ANN NALLEY,                            No.    18-15038

                Plaintiff-Appellant,            D.C. No. 3:16-cv-03835-EDL

 v.
                                                MEMORANDUM*
VALEANT PHARMACEUTICALS
NORTH AMERICA, a Delaware
corporation; VALEANT
PHARMACEUTICALS
INTERNATIONAL, a Delaware
corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                Elizabeth D. Laporte, Magistrate Judge, Presiding**

                         Submitted December 17, 2018***

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Margaret Ann Nalley appeals pro se from the district court’s order denying

her motion for an extension of time to file a notice of appeal. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Pincay v.

Andrews, 389 F.3d 853, 858 (9th Cir. 2004) (en banc). We affirm.

      The district court did not abuse its discretion by denying Nalley’s untimely

motion for an extension of time to file a notice of appeal because Nalley failed to

demonstrate good cause or excusable neglect. See Fed. R. App. P. 4(a)(5)(A) (the

district court may extend time for filing notice of appeal upon showing of good

cause or excusable neglect); Pincay, 389 F.3d at 858-60 (discussing excusable

neglect and explaining that this court must affirm unless there is a definite and firm

conviction that the district court committed a clear error of judgment); Ghazali v.

Moran, 46 F.3d 52, 54 (9th Cir. 1995) (“[P]ro se litigants are bound by the rules of

procedure.”).

      The district court also considered Nalley’s untimely motion for an extension

of time as a motion to reopen the time to file an appeal under Federal Rule of

Appellate Procedure 4(a)(6). The district court did not abuse its discretion by

denying Nalley’s motion because Nalley, who was represented by counsel at

summary judgment, failed to show that she did not receive notice of the entry of

                                          2                                    18-15038
judgment. See Fed. R. App. P. 4(a)(6); Nunley v. City of Los Angeles, 52 F.3d 792,

794-96 (9th Cir. 1995) (standard of review; the movant bears the burden of proving

non-receipt of the entry of judgment).

      We reject as unsupported by the record Nalley’s contentions concerning bias

of the magistrate judge.

      In light of our disposition, we lack jurisdiction to consider Nalley’s

contentions regarding the district court’s summary judgment and the merits of her

claims. See Fed. R. App. P. 4(a)(1)(A) (in civil cases a notice of appeal must be

filed within thirty days after entry of the judgment); United States v. Vaccaro, 51

F.3d 189, 191 (9th Cir. 1995) (the timely filing of a notice of appeal is a

jurisdictional requirement).

      AFFIRMED.




                                          3                                    18-15038